Citation Nr: 1308764	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-11 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus and/or service-connected residuals of shrapnel injuries.     

2. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus and/or service-connected residuals of shrapnel injuries.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus and/or service-connected residuals of shrapnel injuries.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus and/or service-connected residuals of shrapnel injuries.




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Chicago, Illinois, denying service connection for neuropathy or numbness and tingling of the bilateral hands and feet.  The Veteran filed a notice of disagreement (NOD) in December 2007.  A statement of the case was issued in December 2009 and the Veteran filed a timely substantive appeal (VA Form 9) in February 2010.                   

In the December 2007 NOD, the Veteran contended that he had neuropathy of the upper and lower extremities that were secondary to his service-connected shrapnel injuries: (1) residual shrapnel injury to the right shin with calf Muscle Group XI involvement, (2) residuals of shrapnel injury, thigh rotation and hip stabilization, buttock Muscle Group XVIII, right, and metallic fragment of the left ramus, (3) scars of the popliteal fossa of the right knee with limited flexion of the knee, shin, calf, mid posterior thigh, buttocks, and (4) scars of the left lower extremity and mid lateral posterior calf, medial calf, inner gluteal cleft.  



The Veteran's NOD raised the issue of entitlement to service connection for peripheral neuropathy of the upper and lower extremities as secondary to the service-connected residuals of shrapnel injuries.  In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the United States Court of Appeals for Veterans Claims (Court) specifically stated that "[t]he proposition that separate theories in support of a claim for benefits for a particular disability equate to separate claims for benefits for that disability is no longer the law."  Id. at 551.  In Roebuck v. Nicholson, the Court recognized that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  20 Vet. App. 307, 313 (2006).

In an April 2008 rating action, the RO denied service connection for numbness and tingling of the bilateral upper extremities.  The RO also denied service connection for peripheral neuropathy of the bilateral lower extremities.  However, the RO did not consider the Veteran's claims on a secondary basis, as secondary to his service-connected residuals of shrapnel injuries.  

In a December 2009 rating action, the RO denied claims for service connection for peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity, all to include as secondary to service-connected residuals shrapnel injury, thigh rotation and hip stabilization, buttock Muscle Group XVIII, right, and metallic fragment of the left ramus.  While the RO treated the claims as new claims, the Court has held that separate theories in support of a claim for a particular disability are to be adjudicated as one claim.  See Robinson, 21 Vet. App. at 545, 550-51, citing Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  Since the Veteran is alleging entitlement to service connection for peripheral neuropathy of the upper and lower extremities on both direct and secondary bases, the Board must consider his claims on both theories.  Thus, the secondary theories are not separate claims and the Board must consider both direct and secondary theories for the claims on appeal.  



The Veteran through his representative has raised another theory of entitlement. In an Informal Hearing Presentation, dated in February 2013, the Veteran raised the issue of entitlement to service connection for diabetes mellitus type II, as a result of exposure to herbicides.  In addition, the VVA also maintained that the Veteran's peripheral neuropathy of the upper and lower extremities was related to his diabetes mellitus.  

Thus, as explained further below, the claim for service connection for diabetes mellitus is inextricably intertwined with the service connection claims on appeal.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Snedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2012); see Allen v. Brown, 8 Vet. App. 374 (1995).

In October 2007, the Veteran underwent a VA examination.  The examiner stated that while the Veteran was in Vietnam, he was hit by shrapnel and sustained wounds to the buttocks and both legs.  According to the Veteran, he started to experience tingling in his hands and feet in the 1980's.  The physical examination showed that the Veteran had decreased sensation to touch in his feet.  The examiner stated that the current symptoms of paresthesias in the peripheral extremities were not related to the Veteran's service-connected shrapnel injuries.     

A VA examination was conducted in November 2009.  Following the physical examination, the examiner diagnosed the Veteran with peripheral neuropathy of the upper and lower extremities which was most likely idiopathic.  The examiner further opined that it was less likely as not (less than 50/50 probability) that the Veteran's peripheral neuropathy was caused by or the result of his service-connected shrapnel wounds from combat.  The examiner stated that he could not find direct anatomical or physiological relationship between the locations of the shrapnel and the nerves affected.  The pattern of the Veteran's sensory deficits was "stocking glove" which, more likely than not, precluded an etiology related to specific peripheral nerve injury from shrapnel.  

However, the examiner noted that a search for other explanations of the Veteran's peripheral neuropathy had found only impaired fasting glucose (IFG) as a possible factor.  IFG would implicate diabetic neuropathy only if a diagnosis of diabetes mellitus was eventually established. 

In light of the above, while the November 2009 VA examiner addressed the pertinent question of whether the Veteran's peripheral neuropathy of the upper and lower extremities was caused by his service-connected residuals of shrapnel injuries, he did not address the other pertinent question of whether the Veteran's peripheral neuropathy was aggravated by his service- connected residuals of shrapnel injuries.  

Further medical clarification is required, as specified in greater detail below.  See 38 C.F.R. § 3.159.

In the February 2013 Informal Hearing Presentation, the VVA raised another theory of entitlement, based on the issue of entitlement to service connection for diabetes mellitus type II, as a result of exposure to herbicides.  In addition, the VVA also maintained that the Veteran's peripheral neuropathy of the upper and lower extremities was related to his diabetes mellitus.  Thus, the issue of entitlement to service connection for diabetes mellitus type II, as a result of exposure to herbicides, has been raised by the record, but has not been developed for appellate review.  

In DeLisio v. Shinseki, 25 Vet. App. 45 (2011), the Court held in part that "if the condition for which VA benefits are sought is not directly associated with service, but information obtained during the processing of the claim reasonably indicates that the cause of the condition is a disease or other disability that may be associated with service, (VA) generally must investigate whether the causal disease or disability is related to service, in order to determine whether the claimed condition is related secondarily to service." 25 Vet. App. at 54. 

The ruling in DeLisio is clearly applicable to this matter. A grant of this claim would clearly have bearing on the adjudication of the Veteran's claims for service connection for peripheral neuropathy of the upper and lower extremities on a secondary basis because medical evidence has suggested that his peripheral neuropathy is attributable to diabetes mellitus.  At the time of the November 2009 VA examination, there was no evidence showing that the Veteran had been diagnosed with diabetes mellitus.  However, private treatment records show that in January 2013, the Veteran received treatment for his diagnosed diabetes mellitus.  

The appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, consideration of the Veteran's claims for service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus and/or service-connected residuals of shrapnel injuries, must be deferred until the RO adjudicates his claim for service connection for diabetes mellitus type II, as a result of exposure to herbicides.

As noted by the VVA in the February 2013 Informal Hearing Presentation, in the November 2009 VA examination report, the examiner referred to outpatient treatment records from the Iowa City VA Medical Center (VAMC) from 2007 to 2009.  The only records in the claims file from the Iowa City VAMC are dated in November 2007.  No other records have been associated with the claims file.  Inasmuch as the VA is on notice of the potential existence of additional VA records, these records should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  As additional action by the RO may be helpful in either obtaining such putative records, or documenting information that the medical records cannot be obtained, further development in this regard is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of outpatient treatment records pertinent to the Veteran from the Iowa City VAMC from January 2007 to the present.  All records received should be associated with the claims file.

2.  The Veteran must be contacted in writing and, consistent with the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012), he must be notified of the information and evidence needed to substantiate his claim for service connection for diabetes mellitus type II, as a result of exposure to herbicides.  He must also be notified of what portion of that evidence VA will secure, and what portion he himself must submit.

Depending upon the Veteran's response, any and all assistance due him must then be provided by VA.

After any development deemed necessary, the RO must adjudicate the claim of entitlement to service connection for diabetes mellitus type II, as a result of exposure to herbicides.  Notify the Veteran of the decision and his appellate rights.

3.  Provide the Veteran a VA medical examination conducted by a qualified PHYSICIAN to ascertain the etiology of his peripheral neuropathy of the upper and lower extremities.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions:

A.  Is the Veteran's currently diagnosed peripheral neuropathy of the upper and lower extremities AGGRAVATED by his service-connected shrapnel injuries?  The Veteran is service-connected for the following: (1) residual shrapnel injury to the right shin with calf Muscle Group XI involvement, (2) residuals of shrapnel injury, thigh rotation and hip stabilization, buttock Muscle Group XVIII, right, and metallic fragment of the left ramus, (3) scars of the popliteal fossa of the right knee with limited flexion of the knee, shin, calf, mid posterior thigh, buttocks, and (4) scars of the left lower extremity and mid lateral posterior calf, medial calf, inner gluteal cleft.      

B.  If, and only if, service connection for diabetes mellitus is granted, is the Veteran's currently diagnosed peripheral neuropathy of the upper and lower extremities CAUSED OR AGGRAVATED (THE EXAMINER MUST RESPOND TO BOTH) by his service-connected diabetes mellitus?  

C.  If the Veteran's peripheral neuropathy of the upper and lower extremities was aggravated by any of his service-connected residuals of shrapnel injuries, and/or his diabetes mellitus (if service-connected), to the extent that is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected peripheral neuropathy (e.g., slight, moderate) before the onset of aggravation.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

An explanation must be provided for any opinion or conclusion expressed.

4.  After completion of the above, and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative, if any, an SSOC and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



